                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Scott A. Memmott, pro hac vice
                     2   scott.memmott@morganlewis.com
                         Howard J. Young, pro hac vice
                     3   howard.young@morganlewis.com
                         Kayla Stachniak Kaplan, pro hac vice
                     4   kayla.kaplan@morganlewis.com
                         Jonelle Saunders, pro hac vice
                     5   jonelle.saunders@morganlewis.com
                         1111 Pennsylvania Avenue, NW
                     6   Washington, DC 20004-2541
                         Tel: +1.202.739.3000
                     7   Fax: +1.202.739.3001
                     8   MORGAN, LEWIS & BOCKIUS LLP
                         Brian M. Jazaeri, Bar No. 221144
                     9   brian.jazaeri@morganlewis.com
                         300 South Grand Avenue
                    10   Twenty-Second Floor
                         Los Angeles, CA 90071-3132
                    11   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                    12
                         Attorneys for Defendants
                    13   Dynamic Medical Systems, LLC and
                         Joerns Healthcare, LLC
                    14

                    15
                                                  UNITED STATES DISTRICT COURT
                    16
                                                EASTERN DISTRICT OF CALIFORNIA
                    17

                    18
                         UNITED STATES EX REL. TURNER,            Case No. 1:17-CV-01757-NONE-SAB
                    19   et al.,
                                                                  REPLY BRIEF IN SUPPORT OF
                    20                      Plaintiffs,           MOTION TO DISMISS THE FIRST
                                                                  AMENDED COMPLAINT BY
                    21                v.                          DEFENDANTS DYNAMIC MEDICAL
                                                                  SYSTEMS, LLC AND JOERNS
                    22   DYNAMIC MEDICAL SYSTEMS, LLC,            HEALTHCARE, LLC
                         et al.,
                    23                                            Date:    N/A
                                            Defendants.           Time:    N/A
                    24                                            Ctrm.:   N/A
                                                                  Judge:   None
                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                        DEFENDANTS DMS’ & JOERNS’ MOTION TO
 ATTORNEYS AT LAW                                                     DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1                                                         TABLE OF CONTENTS

                     2                                                                                                                                                Page

                     3

                     4   Table of Authorities ........................................................................................................................ ii

                     5   Introduction ..................................................................................................................................... 1

                     6   Argument ........................................................................................................................................ 2

                     7              A.         The Complaint’s Rule 9(b) Deficiencies Warrant Dismissal.................................. 2
                     8              B.         The Complaint Does Not and Cannot State a Claim for “Low Price
                                               Rules” Violations .................................................................................................... 3
                     9
                                               1.          No Government Money Is Involved in SOC Transactions ......................... 3
                    10
                                               2.          Scienter Cannot Plausibly Be Alleged Based on Ambiguous “Low
                    11                                     Price Rules”................................................................................................. 6
                    12              C.         The Complaint Does Not and Cannot State a Claim Based on Alleged
                                               Kickbacks ................................................................................................................ 9
                    13
                                    D.         The Reverse False Claim Allegations Are Redundant .......................................... 12
                    14
                                    E.         The Complaint Fails to Allege a Conspiracy ........................................................ 12
                    15
                                    F.         Past Public Disclosures Bar the CFCA Claims ..................................................... 13
                    16

                    17   Conclusion .................................................................................................................................... 15

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                                 DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                                                i
 ATTORNEYS AT LAW                                                                                              DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1                                                   TABLE OF AUTHORITIES

                     2                                                                                                                                    Page(s)

                     3   CASES

                     4   Allison Engine Co. v. United States ex rel. Sanders,
                             553 U.S. 662 (2008) ....................................................................................................................4
                     5
                         City of Pomona v. Superior Court,
                     6       89 Cal. App. 4th 793 (Cal. Ct. App. 2001) .................................................................................4
                     7   Fabbrini v. City of Dunsmuir,
                     8      544 F. Supp. 2d 1044 (E.D. Cal. 2008) .......................................................................................5

                     9   Gonzalez v. Planned Parenthood of Los Angeles,
                            759 F.3d 1112 (9th Cir. 2014).....................................................................................................8
                    10
                         Knudsen v. Sprint Commc’ns Co.,
                    11      No. C13-04476 CRB, 2016 WL 4548924 (N.D. Cal. Sept. 1, 2016)..................................11, 12
                    12   People v. Duz-Mor Diagnostic Lab., Inc.,
                            80 Cal. Rptr. 2d 419 (Cal. Ct. App. 1998) ..................................................................................7
                    13

                    14   Physicians & Surgeons Labs., Inc. v. Dep’t of Health Servs.,
                            8 Cal. Rptr. 2d 565 (Cal. Ct. App. 1992) ....................................................................................7
                    15
                         Safeco Ins. Co. of Am. v. Burr,
                    16      551 U.S. 47 (2007) ......................................................................................................................8
                    17   Seal 1 v. Seal A,
                            255 F.3d 1154 (9th Cir. 2001)...................................................................................................13
                    18

                    19   Sharp Coronado Hosp. v. Bonta,
                            No. C045021, 2004 WL 1880132 (Cal. Ct. App. Aug. 24, 2004) ..........................................7, 8
                    20
                         State ex rel. Standard Elevator Co. v. W. Bay Builders, Inc.,
                    21       130 Cal. Rptr. 3d 99 (Cal. Ct. App. 2011) ................................................................................14

                    22   State v. Pac. Bell Tel. Co.,
                             48 Cal. Rptr. 3d 427 (Cal. Ct. App. 2006) ................................................................................15
                    23
                         United States ex rel. Aflatooni v. Kitsap Physicians Services,
                    24
                            163 F.3d 516 (9th Cir. 1998).....................................................................................................14
                    25
                         United States ex rel. Biddle v. Board of Trs.,
                    26      161 F.3d 533 (9th Cir. 1998).....................................................................................................13

                    27   United States ex rel. Durcholz v. FKW Inc.,
                            189 F.3d 542 (7th Cir. 1999).....................................................................................................12
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                            DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                                            ii
 ATTORNEYS AT LAW                                                                                         DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   United States ex rel. Forcier v. Computer Scis. Corp.,
                            No. 12 CIV. 1750 (DAB), 2017 WL 3616665 (S.D.N.Y. Aug. 10, 2017) .................................6
                     2
                         United States ex rel. Gough v. Eastwestproto, Inc.,
                     3
                            No. CV 14-465 DMG (SHX), 2018 WL 6929332 (C.D. Cal. Oct. 24, 2018) ......................9, 12
                     4
                         United States ex rel. Hartpence v. Kinetic Concepts, Inc.,
                     5      No. CV 08-1885-GHK(AGRx), 2016 WL 8919455 (C.D. Cal. Nov. 16, 2016) ......................14

                     6   United States ex rel. Hastings v. Wells Fargo Bank, NA, Inc.,
                            656 F. App’x 328 (9th Cir. 2016) .............................................................................................15
                     7
                         United States ex rel. Integra Med Analytics LLC v. Providence Health & Servs.,
                     8      No. CV 17-1694 PSG (SSX), 2019 WL 3282619 (C.D. Cal. July 16, 2019) ...........................12
                     9
                         United States ex. rel. Jacobs v. CDS, P.A.,
                    10      No. 4:14-CV-00301-BLW, 2015 WL 5698395 (D. Idaho Sept. 28, 2015) ..............................10

                    11   United States ex rel. Kraft v. CalPortland Constr.,
                            No. CV1604479JFWSSX, 2018 WL 6262877 (C.D. Cal. Mar. 9, 2018) .................................11
                    12
                         United States ex rel. Lee v. Corinthian Colleges,
                    13      No. CV071984PSGMANX, 2013 WL 12114015 (C.D. Cal. Mar. 15, 2013) ..........................14
                    14
                         United States ex rel. Lewis v. California Inst. of Tech.,
                    15      No. 218CV05964CASRAOX, 2019 WL 5595046 (C.D. Cal. Oct. 28, 2019) ...........................6

                    16   United States ex rel. Marion v. Heald Coll., LLC,
                            No. 5:12-CV-02067-PSG, 2015 WL 4512843 (N.D. Cal. July 24, 2015) ................................12
                    17
                         United States ex rel. McGrath v. Microsemi Corp.,
                    18      690 F. App’x 551 (9th Cir. 2017) ...............................................................................................8
                    19   United States ex rel. Puhl v. Terumo BCT,
                    20      No. CV178446PSGJPRX, 2019 WL 6954317 (C.D. Cal. Sept. 12, 2019) ................................2

                    21   United States ex rel. Rector v. Bon Secours Richmond Health Corp.,
                            No. 3:11cv38, 2014 WL 1493568 (E.D. Va. Apr. 14, 2014) ....................................................10
                    22
                         United States ex rel. Rose v. Stephens Inst.,
                    23      909 F.3d 1012 (9th Cir. 2018).................................................................................................... 6
                    24   United States ex rel. Solis v. Millennium Pharm., Inc.,
                            885 F.3d 623 (9th Cir. 2018).....................................................................................................10
                    25

                    26   United States ex rel. Wood v. Allergan, Inc.,
                            246 F. Supp. 3d 772, 815-16 (S.D.N.Y. 2017) .........................................................................10
                    27
                         United States v. Dynamics Research Corp.,
                    28      No. CIVA 03CV11965-NG, 2008 WL 886035 (D. Mass. Mar. 31, 2008).................................4
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                        DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                                        iii
 ATTORNEYS AT LAW                                                                                     DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   United States v. McNinch,
                            356 U.S. 595 (1958) ....................................................................................................................5
                     2
                         Universal Health Servs. v. United States ex rel. Escobar,
                     3
                            136 S. Ct. 1989 (2016) ......................................................................................................6, 11, 2
                     4
                         Way v. JP Morgan Chase Bank, N.A.,
                     5     No. 216CV02244TLNKJN, 2018 WL 2117630 (E.D. Cal. May 8, 2018) .............................5, 9

                     6   STATUTES
                     7   31 U.S.C. § 3729(b)(2)(A) ................................................................................................................4
                     8   42 U.S.C. § 1320a-7b(g) .................................................................................................................10
                     9   Cal. Gov’t Code § 12652(d)(3) .................................................................................................13, 15
                    10
                         Cal. Welf. & Inst. Code § 14107.2....................................................................................................9
                    11
                         REGULATIONS
                    12
                         Cal. Code Regs. tit. 22, § 51044(a) .................................................................................................13
                    13
                         RULES
                    14
                         Fed. R. Civ. P. 9(b) .................................................................................................................1, 2, 12
                    15
                         OTHER AUTHORITIES
                    16

                    17   59 Fed. Reg. 1662 (Jan. 12, 1994) ....................................................................................................6

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                             DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                                            iv
 ATTORNEYS AT LAW                                                                                          DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1          Defendants Dynamic Medical Systems, LLC (“DMS”) and Joerns Healthcare, LLC

                     2   (“Joerns”), by and through their attorneys, respectfully submit this reply brief in support of their

                     3   Motion to Dismiss the Complaint1 of Relator Thomas Turner.2

                     4                                            INTRODUCTION

                     5          As if to highlight the Complaint’s scant allegations, Relator’s Opposition (Dkt. 74) (“Opp.”)

                     6   attempts to gloss over the Complaint’s extensive Rule 9(b) deficiencies with conclusions and

                     7   platitudes wholly unsupported by details. Just repeating the refrain that the Complaint contains

                     8   sufficient details to survive a Rule 9(b) challenge does not make it so. Indeed, the Opposition

                     9   (a) is telling in that it ignores, rather than responds to, entire swaths of Defendants’ arguments and
                    10   (b) makes numerous assertions and “clarifications” that are nowhere pled in the Complaint. These

                    11   new assertions – even if later allowed in some amended pleading (for which Relator makes an

                    12   unsupported, one sentence pitch at the end of his Opposition) – cannot save Relator’s action.

                    13          Several things are made clear through the confusion and lack of supporting detail in both

                    14   the Complaint and Opposition: (1) Relator concedes that the averred overcharges in his alleged

                    15   “low price rules” violations relate to higher mattress charges to private SOC patients, not in claims

                    16   submitted to any government payor; (2) the “low price rules” themselves are full of ambiguity, as

                    17   shown not just by the parties’ conflicting interpretations, but also by the conflicting interpretations

                    18   of DHCS auditors, administrative law judges (“ALJs”) and the California courts; (3) the purported

                    19   “swapping” scheme, based on the underlying “differential pricing” allegations, has not been linked
                    20   and cannot plausibly be linked to any actual claim presented to the federal government for payment

                    21   as required by the federal AKS; and (4) the entire bases of Relator’s allegations already were

                    22   disclosed publicly in not one, but two, prior DHCS audits and administrative hearings.

                    23

                    24

                    25
                         1
                             Capitalized terms have the same meaning as defined in DMS’ and Joerns’ Brief in Support of
                    26   their Motion to Dismiss (Dkt. 61) (“Brief” or “Br.”).
                    27   2
                            DMS and Joerns also join the arguments of Defendants Plum Healthcare Group LLC, Covenant
                         Care California LLC, Mariner Health Care Management Company, and Cambridge Healthcare
                    28   Services, to the extent applicable to the allegations against DMS and Joerns.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                         1
 ATTORNEYS AT LAW                                                                    DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1                                               ARGUMENT

                     2   A.     The Complaint’s Rule 9(b) Deficiencies Warrant Dismissal

                     3          Rather than addressing head-on the Complaint’s complete failure to identify a claim actually

                     4   submitted to the Government (or reliable indicia creating a strong inference thereof) with respect

                     5   to either the “low price rules” or kickback allegations, Relator focuses on the separate (but equally

                     6   fatal) principle that no government money is involved in private patient SOC transactions, which

                     7   is not surprising given Relator is limited to the allegations in the Complaint, and the Complaint

                     8   nowhere alleges a claim for payment was actually submitted to Medicare or Medi-Cal. Despite

                     9   Relator’s protestations to the contrary, without a claim, there can be no false claim. See, e.g., United
                    10   States ex rel. Puhl v. Terumo BCT, No. CV178446PSGJPRX, 2019 WL 6954317, at *3 (C.D. Cal.

                    11   Sept. 12, 2019) (distinguishing United States ex rel. Swoben v. United Healthcare Ins. Co., 848

                    12   F.3d 1161 (9th Cir. 2016), and dismissing complaint where “Relator fails to [provide particular

                    13   details of a scheme paired with reliable indicia that together create a strong inference that false

                    14   claims were actually submitted to Medicare] because rather than providing particular details of a

                    15   scheme, he merely alleges that Defendants had an agreement and that they defrauded a private

                    16   [payor]”).

                    17          In addition to its inability to address the Complaint’s total failure to allege a “claim” for

                    18   payment, the Opposition fails to overcome any of the other numerous Rule 9(b) deficiencies

                    19   identified by DMS and Joerns. For example, Relator (1) focuses on the same bare-bones outline of
                    20   its scheme in the Complaint but offers no response – not even the promise that it could offer an

                    21   amendment to supply details – to its failure to specify the “what” and “how” in terms of the

                    22   particular types or groups of specialty mattresses allegedly involved, the different individual prices

                    23   and price differentials associated with the numerous various types of mattresses, which particular

                    24   government program beneficiaries were involved, how many patients were involved (let alone who

                    25   they were), and at which particular skilled nursing facilities, see Br. at 6-7; (2) does not address any

                    26   of the case law cited by DMS and Joerns establishing that vague spans of years, such as those set

                    27   forth in the Complaint, are insufficient to plead “when” with particularity, see Br. at 8-9;

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                          2
 ATTORNEYS AT LAW                                                                    DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   (3) selectively picks and chooses which of DMS’ and Joerns’ “who” arguments to address,3 thereby

                     2   completely ignoring the Complaint’s failure to specify which particular individuals at Defendants

                     3   were involved in the conduct that allegedly gave rise to the purportedly false claims, see Br. 7-8;

                     4   and (4) does not even mention the Complaint’s failure to plead “where” with specificity, see Br. at

                     5   9.

                     6   B.     The Complaint Does Not and Cannot State a Claim for “Low Price Rules” Violations

                     7          1.      No Government Money Is Involved in SOC Transactions

                     8          Just like the Complaint, the Opposition simply asserts in a conclusory way that “patients

                     9   and the government bear the cost of the overcharges to SOC patients,” Opp. at 6, without connecting
                    10   in any plausible way how these alleged overcharges actually are borne by the Government. Instead,

                    11   Relator refers to the same implausible hypothetical presented in the Complaint about an SOC

                    12   patient who pays for a specialty mattress using private trust account funds and has “no other

                    13   uncovered costs.” Opp. at 6; ¶¶ 36-39. This hypothetical – which Relator nowhere asserts is an

                    14   actual example of something that happened at any of the SNFs in question – is based on an

                    15   incredible assumption that SOC patients had not spent the balance of the funds in their trust

                    16   accounts on other medical expenses. See Br. at 12 n.10. The entire purpose of the Johnson v. Rank

                    17   settlement is to ensure that SOC patients are allowed to spend their SOC funds on medically

                    18   necessary items that are not covered by Medi-Cal while not otherwise being hemmed in by what

                    19   those funds could or could not be spent on. See Br. at 4. SOC patients are required, by law, to be
                    20   allowed to deplete their entire SOC account.

                    21          Moreover, Relator’s hypothetical only highlights that there is no false claim alleged – the

                    22   charges for mattresses by DMS and Joerns are to the SOC patients themselves, not to the

                    23   Government. The SOC is based on patient income (as reduced by Johnson v. Rank spending), and

                    24
                         3
                             Relator’s attempts to assert that he does not need to separate out conduct by DMS versus Joerns
                    25   because “Joerns fully absorbed Dynamic into its own operations” around 2015, Opp. at 7, does not
                         provide the requisite particularity. First, DMS and Joerns have separate corporate identities that
                    26   must be respected in the FCA context. See Br. at 8 n.5. Moreover, Relator’s argument creates even
                         more confusion – does the Opposition assertion that Covenant and Mariner contracted with Joerns
                    27   mean that the allegations only extend to the years 2015 and forward for Joerns/Covenant/Mariner
                         and not to prior years? This does not provide adequate notice to enable DMS and Joerns to prepare
                    28   a responsive pleading.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                        3
 ATTORNEYS AT LAW                                                                  DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   SOC patients do not become eligible for Medi-Cal funding each month until they have spent down

                     2   their SOC or else contributed it as a “deductible.” See Br. at 11-12. The eventual capitated rate

                     3   received by the SNFs from Medi-Cal for patients who have exhausted their SOC is thus several

                     4   steps removed – e.g., by income fluctuations, changes in household size, spending on other medical

                     5   care – from the payment that DMS and Joerns receive from an SOC patient’s trust fund. In other

                     6   words, Relator’s hypothetical vastly oversimplifies and ignores these other factors that may

                     7   influence the timing, occurrence, and amount of any Medi-Cal capitated payments to a SNF.

                     8          Relator’s entire case boils down to the idea that there is some “interplay between the SOC

                     9   program and government funds,” Opp. at 7. But the FCA, which is not an all-purpose antifraud
                    10   statute, does not provide for liability based on an “interplay.” It requires a “claim.”4 And a claim

                    11   is just that – a “request or demand … for money or property” that is presented either to the

                    12   Government or to a grantee if the money has been provided by or will be reimbursed by the

                    13   Government. 31 U.S.C. § 3729(b)(2)(A). Nothing in the definition of a claim describes the SOC

                    14   program or how SOC patients pay for mattresses.

                    15          For this same reason, it is irrelevant that Medi-Cal twice audited provider compliance with

                    16   the “low price rules” in the SOC context. Beyond the fact that any determinations arising out of

                    17   these audits are non-precedential, as discussed further below, a DHCS decision to audit cannot

                    18   transform a regulatory or contractual violation into FCA liability. The State is empowered to audit

                    19   and enforce all manner of things that do not meet the requirements of the FCA with its attendant
                    20   threat of treble damages. Cf. Allison Engine Co. v. United States ex rel. Sanders, 553 U.S. 662,

                    21   672 (2008) (“Recognizing a cause of action under the FCA for fraud directed at private entities

                    22   would threaten to transform the FCA into an all-purpose antifraud statute.”). As the Supreme Court

                    23   has stated often, the FCA’s provisions, including its limitation to “claims,” “must be carefully

                    24
                         4
                             Relator cites to several cases to establish the purportedly “broad” purposes of the FCA and
                    25   CFCA, arguing that they should be read liberally, Opp. at 2-3, but even these citations underscore
                         the fundamental limiting principle of the FCA and CFCA – a claim on government money. See,
                    26   e.g., United States v. Dynamics Research Corp., No. CIVA 03CV11965-NG, 2008 WL 886035, at
                         *9 (D. Mass. Mar. 31, 2008) (“[T]he FCA has been used to ferret out all types of fraud resulting
                    27   in claims for government funds.” (emphasis added)); City of Pomona v. Superior Court, 89 Cal.
                         App. 4th 793, 801-02 (Cal. Ct. App. 2001) (“prevent[ing] fraud on the public treasury” and “fraud
                    28   … that might result in financial loss to the Government” (emphases added)).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                        4
 ATTORNEYS AT LAW                                                                  DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   restricted, not only to their literal terms but to the evident purpose of Congress in using those terms.”

                     2   United States v. McNinch, 356 U.S. 595, 598 (1958).

                     3           In addition to the extensive citations in Defendants’ opening Brief to Medi-Cal regulations,

                     4   manuals, and instructions confirming that SOC patients, not the Government, pay charges to their

                     5   SOCs, Br. at 11-12, Relator’s Exhibit 1 further showcases the lack of any government involvement

                     6   in the SOC transaction. In particular, these instructions explain that the SOC amount is billed to

                     7   the patient and not to Medi-Cal:

                     8                   PATIENT LIABILITY/MEDICARE DEDUCT. Enter the
                                         recipient’s net Share of Cost (SOC) liability. The recipient’s net
                     9                   SOC liability is the amount billed to the recipient. The recipient’s
                                         net SOC liability is determined by subtracting from the recipient’s
                    10                   original SOC (listed on the Medi-Cal eligibility verification system)
                                         the amount expended by the recipient that qualifies under Medi-Cal
                    11                   rules to reduce the patient’s SOC liability.
                    12                   For continuing recipients, such qualifying expenditures will
                                         generally be those for necessary medical or remedial services or
                    13                   items “not covered” by Medi-Cal. … The PATIENT LIABILITY
                                         (SOC) amount is deducted from the amount billed to Medi-Cal.
                    14
                         Opp. Exh. 1, at 10 (emphases added). Indeed, Relator concedes that “Defendants bill the SOC trust
                    15
                         accounts of their Medi-Cal patients, rather than Medi-Cal directly.” Opp. at 10.
                    16
                                 In a final attempt to overcome this lack of a claim with respect to charges to SOC patients,
                    17
                         Relator advances the idea that SNFs have “to certify that the charges submitted are ‘true, accurate,
                    18
                         and complete’” on Payment Requests for Long Term Care for their capitated monthly rates. Opp.
                    19
                         at 8 (citing Br. Exh. F). This Payment Request changes nothing, however, about who pays for a
                    20
                         mattress under the SOC regime – the patient pays. Nor is there any allegation about this Payment
                    21
                         Request certification anywhere in the Complaint, much less an allegation that the SNFs did not
                    22
                         accurately list either the facility’s monthly Medi-Cal rate or the “patient liability” amount on this
                    23
                         form. See Way v. JP Morgan Chase Bank, N.A., No. 216CV02244TLNKJN, 2018 WL 2117630,
                    24
                         at *9 (E.D. Cal. May 8, 2018) (“Plaintiffs cannot amend their [complaint] in opposition to a motion
                    25
                         to dismiss.”); Fabbrini v. City of Dunsmuir, 544 F. Supp. 2d 1044, 1050 (E.D. Cal. 2008)
                    26
                         (“Plaintiff’s statements in his opposition brief cannot amend the Complaint under Rule 15.”).
                    27
                                 At most, if it had actually been pled, this certification would amount to an attempt to plead
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                           5
 ATTORNEYS AT LAW                                                                     DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   an implied false certification – where Defendants submitted factually accurate claims but then

                     2   failed to comply with some ancillary regulatory requirement (e.g., the “low price rules”). However,

                     3   in addition to the rigorous elements of materiality and scienter addressed below, Escobar requires

                     4   both (1) a “specific representation about the goods or services provided” and one that (2) is rendered

                     5   “misleading in context” by the failure to disclose the regulatory noncompliance. See Universal

                     6   Health Servs. v. United States ex rel. Escobar, 136 S. Ct. 1989, 2000-01 (2016); United States ex

                     7   rel. Rose v. Stephens Inst., 909 F.3d 1012, 1018 (9th Cir. 2018) (“Relators must satisfy Escobar’s

                     8   two conditions to prove falsity[.]”). The Complaint pleads nothing to support either requirement,

                     9   nor could it.     See, e.g., United States ex rel. Lewis v. California Inst. of Tech., No.
                    10   218CV05964CASRAOX, 2019 WL 5595046, at *8 (C.D. Cal. Oct. 28, 2019) (finding that relator

                    11   failed to plead falsity sufficient to satisfy Escobar and Rose where he only alleged “the funding

                    12   conditions, the violations of those conditions, and continued requests for funding”); United States

                    13   ex rel. Forcier v. Computer Scis. Corp., No. 12 CIV. 1750 (DAB), 2017 WL 3616665, at *13

                    14   (S.D.N.Y. Aug. 10, 2017) (“Even assuming that these could be considered ‘specific

                    15   representations,’ however, it is hard to see how Defendant’s failure to disclose its incentive-based

                    16   fee structure ‘render[ed] [these] representations misleading with respect to the goods or services

                    17   provided.’ Defendant’s compensation arrangement with the City had nothing to do with the

                    18   services provided, and the rates of such services and existence/nonexistence of private insurance

                    19   coverage are not the type of representations that would lead a reasonable person to conclude
                    20   anything about its compensation arrangement—much less that it was on a fixed-fee basis.”

                    21   (emphasis in original) (quoting Escobar, 136 S. Ct. at 2001)).

                    22          2.       Scienter Cannot Plausibly Be Alleged Based on Ambiguous “Low Price Rules”

                    23          Relator argues that the “plain language” of the “low price rules” demonstrates their

                    24   applicability to SOC patients, Opp. at 10, but this assertion rests on the language that § 51480(a)

                    25   applies to “rendering … services to a Medi-Cal beneficiary.” First, Relator ignores both (a) the

                    26   opening language of the provision that restricts the “low price rules” to “provider ... bill[ing] or

                    27   submi[tting] a claim for reimbursement,” which does not occur in private SOC transactions that are

                    28   paid from SOC patient trust fund accounts, not from Medi-Cal funds, and (b) the tying of the
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                         6
 ATTORNEYS AT LAW                                                                   DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   “greater or higher” amount test to the “usual fee charged … to the general public,” which reasonably

                     2   could include SOC patients as opposed to the “facility segment” with volume discounts in preferred

                     3   provider agreements. Second, SOC patients are, by definition, not “Medi-Cal beneficiaries” until

                     4   after their SOC is paid, including any charges for medically necessary, non-covered services and

                     5   products under Johnson v. Rank. See, e.g., 59 Fed. Reg. 1659-01, at 1662 (Jan. 12, 1994)

                     6   (describing income deduction for necessary care not covered by State Medicaid plan as “part of

                     7   expenses needed to qualify the individual for Medicaid” (emphasis added)). Moreover, Relator’s

                     8   assertion that there is any “plain language” in § 51480(a) is wholly undermined by California

                     9   courts’ recognition that the “low price rules” are inherently ambiguous. See Br. at 14-15 (citing,
                    10   e.g., Physicians & Surgeons Labs., Inc. v. Dep’t of Health Servs., 8 Cal. Rptr. 2d 565, 577 (Cal. Ct.

                    11   App. 1992) (“There is some ambiguity in the terminology of these regulations [including §§ 51480

                    12   and 51501].”)).

                    13          This is not, as Relator characterizes it, an argument about whether a regulation is

                    14   “unconstitutionally vague,” Opp. at 12; instead, it is an argument about a regulation being

                    15   ambiguous such that it defeats scienter under the FCA. See Br. at 13-14, 16. In other words, just

                    16   because a court interprets a regulation – which is precisely the court’s function – does not make the

                    17   regulation unambiguous. Moreover, although the three California state cases cited by DMS and

                    18   Joerns did not opine on the particular inapplicability of the “low price rules” to SOC transactions

                    19   because they involved different factual scenarios than presented here, they did address aspects of
                    20   the “low price rules” that further support the reasonableness of DMS’ and Joern’s interpretation.

                    21   See Sharp Coronado Hosp. v. Bonta, No. C045021, 2004 WL 1880132, at *3, 6 (Cal. Ct. App. Aug.

                    22   24, 2004) (noting that “it is unclear whether [§§ 51480(a) and 51501(a)] entitle[] Medi-Cal to pay

                    23   the lowest rate offered to any single individual or group of people” and finding collateral estoppel

                    24   barred any DHCS challenge to earlier decision that “offering a discount for pre-payment does not

                    25   amount to a different price for the same service in violation of [§ 51480(a)]” because a discounted

                    26   fee cannot be considered a “usual fee”); People v. Duz-Mor Diagnostic Lab., Inc., 80 Cal. Rptr. 2d

                    27   419, 427 (Cal. Ct. App. 1998) (upholding finding that various discounts given to private-pay

                    28   patients were not the “usual fee charged … to the general public” under § 51480(a)); Physicians &
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                         7
 ATTORNEYS AT LAW                                                                   DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   Surgeons Labs., Inc., 8 Cal. Rptr. 2d at 577-78 (finding, in the context of lab test billing, that

                     2   charges to provider-type clients were “usual charges” but that charges to a state hospital pursuant

                     3   to a negotiated contract were not “usual charges,” and noting that it is not the case that “any time

                     4   [a provider] charged a lower fee, it would be required to charge Medi-Cal that same lower fee”).

                     5          Relator’s argument that the DHCS Office of Administrative Appeals “already considered

                     6   and rejected the argument that the Medi-Cal low price rules do not apply to the Share of Cost

                     7   program,” Opp. at 8, does nothing to change this ambiguity or the reasonableness of DMS’ and

                     8   Joerns’ interpretation.5 DHCS itself has confirmed that ALJ decisions are “non-precedential” and

                     9   “not binding sources of authority,” Br. Exh. H (DHCS Reply Brief), at 7 – a far cry from the type
                    10   of “guidance” that could have warned Defendants away from their objectively reasonable

                    11   interpretation. See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 70 n.19 (2007). Indeed, in the

                    12   context of the ambiguous “low price rules,” California state courts have even recognized that

                    13   “DHS’s own auditors differed in their definition of” the terms. Sharp Coronado Hosp., 2004 WL

                    14   1880132, at *6.

                    15          Finally, scienter is not “ultimately a question for the jury,” as Relator contends, Opp. at 12.

                    16   Instead, the Ninth Circuit repeatedly has dismissed FCA cases where, as here, an ambiguous

                    17   provision and concomitant reasonable interpretation undermine any attempt to state a plausible

                    18   claim.6 See, e.g., United States ex rel. McGrath v. Microsemi Corp., 690 F. App’x 551, 552 (9th

                    19   Cir. 2017) (“[T]he complaint cannot plead facts sufficient to support an inference that Microsemi
                    20   knew it had failed to comply with [regulations] at the time of the representation because

                    21   Microsemi’s good faith interpretation of the term … at that time was reasonable.”); Gonzalez v.

                    22   Planned Parenthood of Los Angeles, 759 F.3d 1112, 1115-16 (9th Cir. 2014) (state’s

                    23   acknowledgement that, inter alia, no specific definition of “at cost” was contained in the billing

                    24
                         5
                             The Legacy ALJ also erred in its conclusion, but it is not necessary for the Court to make that
                    25   determination at this juncture because, regardless, DMS and Joerns could not have possessed the
                         requisite scienter under the FCA while reasonably interpreting the ambiguous “low price rules.”
                    26
                         6
                             Relator implausibly appears to misunderstand DMS’ and Joerns’ argument. DMS and Joerns
                    27   are not averring that scienter cannot be alleged generally rather than with particularity. Instead,
                         Relator can never plausibly allege scienter, even generally, in the face of DMS’ and Joerns’
                    28   reasonable interpretation of the ambiguous “low price rules.”
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                         8
 ATTORNEYS AT LAW                                                                   DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   manual and that it had been ambiguously applied “fatally undercut [relator’s] allegations of

                     2   knowing falsity to the point where he cannot state a plausible claim under the FCA”).

                     3   C.      The Complaint Does Not and Cannot State a Claim Based on Alleged Kickbacks

                     4           Relator’s kickback allegations fare no better than those regarding the “low price rules.”

                     5   First, in an apparent attempt to deflect attention away from the weakness of his SOC claims, Relator

                     6   avers that supposed direct bills by DMS and Joerns to Medi-Cal rescue his kickback claims from

                     7   dismissal.7 In so doing, Relator wrongly asserts that Defendants “do not address this category of

                     8   [“qualifying wound”] patients at all,” Opp. at 13. Despite the fact that the Complaint’s “kickback

                     9   allegations” with respect to direct bill Medi-Cal patients consist of one unilluminating paragraph –
                    10   ¶ 338 – Defendants nevertheless addressed and argued that Relator’s FCA allegations based on

                    11   violations of the AKS fail with respect to both SOC and Medi-Cal patients. See, e.g., Br. at 18

                    12   n.14.

                    13           Second, after returning to his implausible argument and incorrect statement that “Medi-Cal

                    14   pays for mattress rentals, for SOC patients in addition to ‘qualifying wound’ patients,” Opp. at 13,

                    15   Relator’s Opposition again falls short by asserting that Relator need not show that the ordering

                    16   physicians received kickbacks or that there was an “increase in ordering.” Opp. at 13-14. Relator’s

                    17   assertions completely misconstrue Defendants’ arguments related to his theory of AKS liability,

                    18   which are not about scienter or damages, but rather are about the requirement that an AKS violation

                    19   only creates FCA liability when it is linked to a claim for government payment. See United States
                    20   ex rel. Gough v. Eastwestproto, Inc., No. CV 14-465 DMG (SHX), 2018 WL 6929332, at *5 (C.D.

                    21   Cal. Oct. 24, 2018) (“Generally, the AKS does not require proof of a quid pro quo, or that any

                    22   payment or referral was made. When a violation of the AKS forms the basis of an FCA claim,

                    23   however, the claimant must establish a connection between the alleged kickback scheme and

                    24   7
                            Relator raises Cal. Welf. & Inst. Code § 14107.2 for the first time in the Opposition. The
                         Complaint does not allege a violation of this code provision and refers only to the “Federal Anti-
                    25   Kickback Law.” See, e.g., ¶ 20. Relator cannot amend the Complaint through his Opposition brief.
                         See Way, 2018 WL 2117630, at *9.
                    26
                         8
                            Paragraph 33 simply states that DMS and Joerns “charge three different mattress rental rates”
                    27   and lists the rates. It is only the Opposition that assigns the labels of “remuneration” and “quid pro
                         quo” to the various parts of this pricing structure.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                         9
 ATTORNEYS AT LAW                                                                   DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   actual false claims submitted to the government.” (emphasis added) (internal citations omitted)).

                     2   Relator must plead this link between an AKS violation and an actual claim, which the Complaint

                     3   fails to do and the Opposition does not even attempt to address.9

                     4   D.      The Complaint Fails to Meet the Demanding Requirement to Allege Materiality

                     5           Relator attempts to avoid any obligation to allege materiality by asserting that this is not a

                     6   certification case at all, let alone an implied certification case, because certification is not required

                     7   to establish liability when a defendant has engaged in an illegal kickback scheme. Opp. at 15. This

                     8   AKS argument is incorrect, as Relator’s own case citations explain. See, e.g., United States ex rel.

                     9   Wood v. Allergan, Inc., 246 F. Supp. 3d 772, 815-16 (S.D.N.Y. 2017) (noting that an AKS violation
                    10   falls under the umbrella of an FCA implied certification), rev’d on other grounds, 899 F.3d 163

                    11   (2d Cir. 2018); United States ex. rel. Jacobs v. CDS, P.A., No. 4:14-CV-00301-BLW, 2015 WL

                    12   5698395, at *8 (D. Idaho Sept. 28, 2015) (describing AKS violation theory as an “FCA theory of

                    13   fraud [that] is grounded in express or implied certification”).10

                    14   9
                             DMS and Joerns also explained that any attempt by Relator to allege a link would not be
                         plausible because discounts alone are not sufficient to trigger AKS liability. An agreement that
                    15   DMS or Joerns would be the preferred provider for specialty mattresses in a particular SNF means
                         only that the DMS/Joerns mattresses would be available if specialty mattresses were later
                    16   prescribed by a physician to prevent or address pressure wounds, and nothing more, not to mention
                         if a claim for payment ever was submitted to the Government. See United States ex rel. Solis v.
                    17   Millennium Pharm., Inc., 885 F.3d 623, 629 (9th Cir. 2018) (“Nor has [relator] provided reliable
                         indicia supporting a strong inference that such claims were submitted. For example, [relator] does
                    18   not allege that being ‘on formulary’ meant such claims would be submitted, or even that being on
                         formulary meant Avelox would be prescribed. Being ‘on formulary’ merely means the drug is
                    19   available to be used or prescribed.” (emphasis in original)); United States ex rel. Rector v. Bon
                         Secours Richmond Health Corp., No. 3:11cv38, 2014 WL 1493568, at *9 (E.D. Va. Apr. 14, 2014)
                    20   (“Relator’s claim [of unsubstantiated or unsupported medical diagnoses resulting from alleged
                         AKS violations] does not involve an integrated scheme in which presentment of a claim for
                    21   payment was a necessary result because the patients could have paid for the relevant prescriptions
                         and procedures themselves. In effect, Relator is missing the final link in the chain of causation.”
                    22   (internal citation omitted)). Moreover, as argued in the Brief at 18, the need for a specialty mattress
                         must be documented in the plan of care and the mattress must be prescribed by an attending
                    23   physician in order for a SOC patient to use private funds to pay for it. Absent kickbacks to attending
                         physicians that cause them to risk their medical licenses by documenting fabricated medical
                    24   necessity (which has not been and cannot be alleged), the fact that mattresses must be prescribed
                         based on medical necessity makes it impossible for Relator to plead that alleged inducements to
                    25   the SNF caused improper referrals in violation of the AKS. As such, he cannot plausibly allege
                         details of a scheme paired with reliable indicia that create a strong inference that false claims were
                    26   actually submitted to Medi-Cal or Medicare.
                    27   10
                             Relator goes on to argue that AKS violations are per se material based on the amended language
                         of the AKS. Relator’s non-specific allegations purportedly stretch back to “at least 2006,” ¶ 42,
                    28   but the amended language was effective March 23, 2010. Although the FCA statute of limitations
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                          10
 ATTORNEYS AT LAW                                                                     DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1          In addition, Relator’s attempt to argue that violations of the “low price rules,” which are

                     2   codified in the California regulations, result in factual falsity (and therefore that a separate showing

                     3   of materiality under the FCA is not required) is similarly unavailing. Even if a claim for

                     4   government payment was alleged, which it is not, Relator does not anywhere in the Complaint aver

                     5   that anything submitted by a SNF to Medicare is factually false. The fact that the “low price rules”

                     6   have to do with “prices” does not change the requirement to plead (and later prove) materiality.11

                     7          The Supreme Court has explained that “statutory, regulatory, and contractual requirements

                     8   are not automatically material, even if they are labeled conditions of payment,” and no “single fact

                     9   or occurrence” is determinative of materiality. Escobar, 126 S. Ct. at 2001 (citation omitted).
                    10   Although Relator asserts that materiality could “easily” be met, the Complaint does not actually

                    11   allege this “rigorous” and “demanding” element, and Relator has not offered any proposed

                    12   amendment to do so. Escobar, 136 S. Ct. at 2002-03. As the Northern District of California

                    13   explained in rejecting exactly the same argument made by Relator here:

                    14                  The United States … argues that materiality is easily met because a
                                        price reduction clause dictates how much the government pays,
                    15                  which has a natural tendency to affect the government’s decision to
                                        pay a claim. Although the government might be correct that a PRC
                    16                  violation is material to the government’s decision to pay, the issue
                                        here is the adequacy of [relator’s] pleading. The Supreme Court
                    17                  recently concluded that materiality is not too fact intensive an issue
                                        upon which courts may base an FCA dismissal. The Court further
                    18                  stated that the standard for pleading materiality is “rigorous” and that
                                        FCA plaintiffs must “plead their claims with plausibility and
                    19                  particularity under Federal Rules of Civil Procedure 8 and 9(b) by,
                                        for instance, pleading facts to support allegations of materiality.”
                    20                  Thus, the government is incorrect in its assertion that this is an “easy”
                    21   bars any of Relator’s claims prior to December 28, 2011, see Br. at 8 n.6 – something else the
                         Opposition ignores and thereby concedes – such claims also would not be subject to Relator’s
                    22   argument regarding per se materiality for AKS violations. This “per se material” argument itself
                         is questionable. Satisfaction of the falsity element of the FCA says nothing about satisfaction of
                    23   the separate materiality element. Wood, on which Relator relies, Opp. at 15, evaluated whether the
                         relator actually pled facts that would support a finding of materiality. 246 F. Supp. 3d at 818 n.29.
                    24
                         11
                             Relator does not even attempt to address the Brief’s case citations demonstrating that district
                    25   courts in this Circuit correctly treat FCA allegations involving pricing behavior that arise out of
                         federal or state regulations as false certification cases. See United States ex rel. Kraft v.
                    26   CalPortland Constr., No. CV1604479JFWSSX, 2018 WL 6262877, at *5 (C.D. Cal. Mar. 9, 2018)
                         (dismissing complaint alleging price fixing based, inter alia, on failure to adequately plead
                    27   materiality under Escobar); Knudsen v. Sprint Commc’ns Co., No. C13-04476 CRB, 2016 WL
                         4548924, at *13 (N.D. Cal. Sept. 1, 2016) (dismissing complaint alleging violation of “best rate”
                    28   regulation based, inter alia, on failure to adequately plead materiality under Escobar).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                          11
 ATTORNEYS AT LAW                                                                    DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1                  standard—and [relator] does not meet it. His single, conclusory
                                        paragraph seems to allege that because there were regulations
                     2                  requiring the same price reductions given to BOA customers, those
                                        terms were per se material to the government’s decision to contract
                     3                  with Defendants. The Escobar Court rejected a theory of materiality
                                        that any statutory, regulatory, or contractual violation is material just
                     4                  because it can result in the government’s decision not to pay a claim.
                                        … [Relator’s complaint] only point[s] to the regulations. This is not
                     5                  sufficient to meet the rigorous standard for pleading materiality.

                     6   Knudsen, 2016 WL 4548924, at *13 (internal citations omitted).
                     7   E.     The Reverse False Claim Allegations Are Redundant
                     8          Relator effectively concedes the insufficiency of his reverse false claim allegations by
                     9   failing even to attempt to address Defendants’ argument that a reverse false claim allegation which
                    10   is redundant of an affirmative false claim allegation is subject to dismissal on that basis alone.
                    11   F.     The Complaint Fails to Allege a Conspiracy
                    12          Relator ignores the first and fundamental argument that is fatal to his conspiracy claim: that
                    13   without a plausibly alleged false claim, there can be no plausibly alleged conspiracy. See United
                    14   States ex rel. Gough, 2018 WL 6929332, at *7. Beyond that, Relator tries to avoid having to plead
                    15   conspiracy elements with particularity, Opp. at 16, but he is wrong: “While the Ninth Circuit has
                    16   not addressed this issue directly, other circuits agree that conspiracy claims under the FCA are
                    17   subject to the heightened pleading requirements of Rule 9(b).” United States ex rel. Marion v.
                    18   Heald Coll., LLC, No. 5:12-CV-02067-PSG, 2015 WL 4512843, at *4 (N.D. Cal. July 24, 2015)
                    19   (citing United States ex rel. Gagne v. City of Worcester, 565 F.3d 40, 45 (1st Cir. 2009); United
                    20   States ex rel. Marlar v. BWXT Y–12, L.L.C., 525 F.3d 439, 445 (6th Cir. 2008); Corsello v. Lincare,
                    21   Inc., 428 F.3d 1008, 1014 (11th Cir. 2005)).12
                    22          Relator points only to the provider agreements as evidencing the alleged conspiracy, but
                    23   those agreements (beyond lacking particularity as to time and place) are not sufficient because they
                    24   cannot plausibly demonstrate a “meeting of the minds in an unlawful arrangement” absent
                    25   allegations that both sides have the intent to do something unlawful. United States ex rel. Integra
                    26
                         12
                             The case cited by Relator, which was a decision granting summary judgment in favor of the
                    27   defendant, says nothing about the application of Rule 9(b) to pleading FCA conspiracy claims. See
                         United States ex rel. Durcholz v. FKW Inc., 189 F.3d 542, 546 (7th Cir. 1999) (“[N]o reasonable
                    28   jury could infer a conspiracy from the meager evidence of an agreement produced by [relator].”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                          12
 ATTORNEYS AT LAW                                                                    DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   Med Analytics LLC v. Providence Health & Servs., No. CV 17-1694 PSG (SSX), 2019 WL

                     2   3282619, at *22 (C.D. Cal. July 16, 2019) (quoting Gilbrook v. City of Westminster, 177 F.3d 839,

                     3   856 (9th Cir. 1999)). To the contrary, the allegations in the Complaint that SNFs “expressed

                     4   concerns about the differential billing practices” and requested that they be “fix[ed],” ¶¶ 50-54,

                     5   illustrates that there was no meeting of the minds and that the parties lacked the specific intent

                     6   necessary for a conspiracy.

                     7   G.     Prior Public Disclosures Bar the CFCA Claims

                     8          Relator’s arguments against the application of the public disclosure bar are wholly without

                     9   merit. First, the Complaint’s allegations were publicly disclosed through the exact types of
                    10   disclosures recognized by the CFCA as triggering the bar: “A criminal, civil, or administrative

                    11   hearing … A report, hearing, audit, or investigation ….”          Cal. Gov’t Code § 12652(d)(3)

                    12   (emphases added). The information underlying the allegations was publicly disclosed not only in

                    13   two DHCS final audit reports but also in two administrative hearings (with a corresponding

                    14   administrative record) and one ALJ decision. Relator attempts to add additional requirements that

                    15   an administrative hearing or audit also must be widely disseminated or readily accessible to any

                    16   member of the public and must involve the defendants, but without providing any case law for these

                    17   assertions. See Opp. at 20. Instead, Relator engineers these heightened requirements by pointing

                    18   to language regarding the “official public record” based on the administrative procedure in Cal.

                    19   Code Regs. tit. 22, § 51044(a). But neither the statutory language nor FCA and CFCA case law
                    20   requires wide dissemination or that documents be part of some “official public record” so long as

                    21   they fall under the enumerated fora in the public disclosure bar. See, e.g., Seal 1 v. Seal A, 255

                    22   F.3d 1154, 1162 (9th Cir. 2001) (holding that disclosure to a single outsider constitutes a “public”

                    23   disclosure).13

                    24          Second, Relator cannot credibly argue that the allegations in the audits and hearings – that

                    25
                         13
                            Even if Relator’s imagined requirement were applicable, both the Legacy and Plum audits
                    26   qualify as both progressed to hearings. Whether Relator relied on or saw the public disclosures is
                         immaterial to a court’s analysis – to the extent the public disclosures preceded the Complaint, the
                    27   Complaint is “based upon” the public disclosures. United States ex rel. Biddle v. Board of Trs.,
                         161 F.3d 533, 540 (9th Cir. 1998). Moreover, the public disclosures were made by the State itself,
                    28   which from a public policy perspective, is meant to be the beneficiary of Relator’s disclosures.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                        13
 ATTORNEYS AT LAW                                                                  DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   DMS entered into agreements with multiple SNFs that required referrals of all patient needs while

                     2   charging SOC patients different rates but giving discounts to the facilities for the same products –

                     3   differ in such a way (in fact, they are essentially identical) that the Government would not have

                     4   been on notice of both the purported “low price rules” and “swapping” schemes alleged in the

                     5   Complaint. Contrary to Relator’s assertion, the public disclosure bar does not even require “an

                     6   exact match of parties and theories” in order to meet the “substantially similar” standard. Opp. at

                     7   23. Rather, the audits/hearings must simply provide the Government with enough information on

                     8   “precisely where to look for the improper payments,” such that it can pursue an investigation if it

                     9   so chooses.    United States ex rel. Hartpence v. Kinetic Concepts, Inc., No. CV 08-1885-
                    10   GHK(AGRx), 2016 WL 8919455, at *8 (C.D. Cal. Nov. 16, 2016). See also State ex rel. Standard

                    11   Elevator Co. v. W. Bay Builders, Inc., 130 Cal. Rptr. 3d 99, 110 (Cal. Ct. App. 2011) (“Although

                    12   [relator] asserts violations of several separate provisions of the CFCA, all violations rest on the

                    13   same material allegations.”).

                    14          As a result, it is of no moment that Legacy, the subject of one of these DHCS audits, is not

                    15   a defendant. Relator purports to allege a widespread scheme involving SNFs, “including the other

                    16   Defendants in this action,” ¶ 1, but not limited to them. Expanding the number and identity of

                    17   alleged co-conspirators cannot defeat the public disclosure bar. See Standard Elevator Co., 130

                    18   Cal. Rptr. 3d at 110. Indeed, where there is a narrow class of suspected wrongdoers (here, the SNFs

                    19   with which DMS and Joerns contract) and the Government could readily identify similar conduct,
                    20   allegations against one wrongdoer are sufficient to constitute a public disclosure with respect to the

                    21   class. See United States ex rel. Lee v. Corinthian Colleges, No. CV071984PSGMANX, 2013 WL

                    22   12114015, at *6 (C.D. Cal. Mar. 15, 2013) (prior disclosures “need not specifically name the FCA

                    23   defendant so long as the class of potential wrongdoers is sufficiently narrow that it can be tied to a

                    24   relatively specific allegation of wrongdoing” (citing United States ex rel. Harshman v. Alcan

                    25   Electrical and Engineering, Inc., 197 F.3d 1014, 1018-19 (9th Cir. 1999)).14 Nor is there a

                    26   14
                             Relator’s citation to United States ex rel. Aflatooni v. Kitsap Physicians Services in this respect
                         is unavailing. In Aflatooni, the relator brought a qui tam action raising two different sets of
                    27   allegations – submission of claims for services that were not medically necessary/not performed
                         against one set of defendants and the alteration of billing records against another set of defendants
                    28   – but only the first of these sets of allegations was publically disclosed. 163 F.3d 516, 519 & n.6
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                         14
 ATTORNEYS AT LAW                                                                    DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1   requirement under the FCA or CFCA that the public disclosures actually label the underlying facts

                     2   as “fraud” or AKS violations in order to be substantially similar to the Complaint allegations. See

                     3   State v. Pac. Bell Tel. Co., 48 Cal. Rptr. 3d 427, 435 (Cal. Ct. App. 2006) (“[T]he fraud need not

                     4   be explicitly alleged to constitute a public disclosure.”).

                     5          Finally, the CFCA claims must be dismissed because Relator does not allege any

                     6   “knowledge that is independent of, and materially adds to the publicly disclosed allegations or

                     7   transactions.” Cal. Gov’t Code § 12652(d)(3)(C)(ii) (emphasis added). Relator’s only argument

                     8   for avoiding dismissal based on this second, necessary prong is that the Complaint allegations

                     9   “materially add[] to the audits because [they] describe[] a widespread scheme spearheaded by
                    10   Dynamic and Joerns, as opposed to isolated overcharges at one nursing home chain” and establish

                    11   a “novel allegation – the kickback scheme.” Opp. at 24. But as described above, the multiple

                    12   DHCS audits and attendant hearings already publicly disclosed that the alleged conduct – which

                    13   included the preferred provider agreements underlying the kickback allegations – extended to more

                    14   than one SNF chain.15 Well before the Complaint was filed, the State was “already in a position to

                    15   vindicate society’s interests,” and Relator’s “qui tam action [] serve[s] no purpose.” Pac. Bell Tel.

                    16   Co., 48 Cal. Rptr. 3d at 431. This particularly is the case when the very audits that constitute the

                    17   initial public disclosures were initiated by the State itself, and the administrative hearings and ALJ

                    18   decision establishing further public disclosures resulted from the State litigating appeals of those

                    19   very same audits.
                    20                                              CONCLUSION

                    21          For all the foregoing reasons and those in their Brief in support of their Motion to Dismiss,

                    22   DMS and Joerns request that the Court grant their Motion to Dismiss, in its entirety, with prejudice.

                    23   (9th Cir. 1998). Unlike here – where the facts underlying the “low price rules” and “swapping”
                         allegations are interrelated and were together disclosed in the Legacy and Plum audits/hearings –
                    24   in Aflatooni, the two sets of allegations were carefully broken down and distinct. Id. at 522-23.
                         15
                             Nor can Relator’s references to a single email sent after the Legacy ALJ decision (that does
                    25   not say a thing about pricing, see Br. at 8 n.4) or to concerns from SNFs lodged after both of the
                         publicly disclosed audits/hearings meet this prong. “Allegations do not materially add to public
                    26   disclosures when they provide only background information and details relating to the alleged
                         fraud—they must add value to what the government already knew.” United States ex rel. Hastings
                    27   v. Wells Fargo Bank, NA, Inc., 656 F. App’x 328, 331-32 (9th Cir. 2016). Not only do the
                         allegations about concerns expressed by SNFs add nothing to the alleged schemes, let alone
                    28   anything material, they are evidence that in fact the allegations already were in the public realm.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                                          15
 ATTORNEYS AT LAW                                                                    DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
                     1
                         Dated:   April 8, 2020        Respectfully submitted,
                     2
                                                       MORGAN, LEWIS & BOCKIUS LLP
                     3

                     4
                                                       By /s/ Scott A. Memmott
                     5                                   Scott A. Memmott
                     6                                    Attorneys for Defendants
                                                          Dynamic Medical Systems, LLC and
                     7                                    Joerns Healthcare, LLC
                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                              DEFENDANTS DMS’ & JOERNS’ MOTION TO
                                                  16
 ATTORNEYS AT LAW                                           DISMISS REPLY 1:17-CV-01757-NONE-SAB
   LOS ANGELES
